DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 Response to Amendment
The amendment filed 04/26/2022 has been entered.  Claims 1-2 and 4-7 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 01/26/2022.  Applicant’s amendments to the Claims have not overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 01/26/2022.
Claim Interpretation
The recitation of “lifting the steel ladle according to the clearance height and the slag thickness of the steel ladle to ensure that an insertion depth of a stinger of the RH furnace into the melted steel is no less than 600 mm” in step 4 of claim 1 is interpreted to mean that the ladle is lifted until the stinger is inserted into the melted steel at a depth of 600 mm or less.
The recitation of “adjusting alloying components according to the temperature, an oxygen content and steel sample components” in step 4 of claim 1 is interpreted to mean that after addition of alloying components the temperature of the steel is 1590-1600°C, the oxygen content is below 3 ppm, and the composition of the steel is as listed in step 5 of claim 1.
The recitation of “wherein a total reduction rate of last 3 passes before finish rolling is particularly controlled to be no less than 50%” in step 8 of claim 1 is interpreted to mean that during rough rolling the last 3 passes cause a total reduction of 50% or more with reference to the thickness immediately before the last 3 rough rolling passes are performed.
The term “ultra fast cooling device” in step 9 of claim 1 is interpreted as any device capable of cooling the rolled steel at a rate of 15-30°C/s.
Claim Objections
Claim 1 objected to because of the following informalities:  the recitation of in step 2 of “using pellet as a coolant” should be changed to “using an amount of pellet as a coolant”, the recitation in step 2 of “adding the pellet and oxidized scale” should be changed to “adding the pellet and an amount of oxidized scale”, the recitation in step 3 of “supplying power” should be changed to “supplying an amount of power”, the recitation in step 3 of “make FeO+MnO in the slag” should be changed to “make an amount of FeO+MnO in the slag”, the recitation in step 3 of “the melted steel leaving the station [S] be no more than 0.008 mass%” should be changed to “the melted steel leaving the station contains [S] of no more than 0.008 mass%”, the recitation in step 5 of “adding alkaline covering agent” should be changed to “adding an alkaline covering agent”, the recitation in step 5 of “a thickness of the slab” should be changed to “a thickness of a slab”, the recitation in step 8 of “wherein a total reduction rate of last 3 passes” should be changed to “wherein a total reduction rate of a last 3 passes”, the recitation in step 8 of “no more than12%” should be changed to “no more than 12%”, the recitation in step 9 of “cooling rolled piece” should be changed to “cooling a rolled piece obtained from step (8)”, and the recitation in step 12 of “on the steel plates” should be changed to “on steel plates obtained from step (11)”.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  the recitation of “in first six furnaces” should be corrected to “in a first six furnaces” and the recitation of “and first two furnaces” should be changed to “and a first two furnaces”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “using pellet as a coolant, and adding the pellet and oxidized scale” in step 2 is indefinite because it is unclear to the examiner if “using pellet as a coolant” is performed by the addition of the pellet or if the step of using pellet as a coolant is different from the step of adding pellet.  The examiner interprets the use of pellet as a coolant to be accomplished by the addition of pellet absent a specific indication to the contrary because the examiner submits that the addition of pellet to melted iron would result in cooling of the iron.
Claim 1 recites the limitation "each ton of steel" in step 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if steel is synonymous with the melted iron, if the steel is formed through the addition of coolant or fluorite or through blowing, or if the steel is obtained through other means.  The examiner interprets the steel to be synonymous with the melted iron absent a specific indication to the contrary because the fluorite is added “in each ton of steel” and can be added before the last 2 minutes of the blow and the addition of pellet and scale should simply increase the amount of iron and reduce the temperature.
Claim 1 recites the limitation “a slag thickness is no more than 50 mm” in step 2 which is indefinite because it is unclear to the examiner if the slag thickness is referring to the slag after the tapping process is done, the thickness after the blow but before cutoff, or the thickness during the blow.  The examiner interprets the instant claim to be met by the slag thickness being no more than 50 mm thick at any point during the blow and tapping process absent a specific indication to the contrary because no specific indication is provided that the thickness only refers to one step in the process.
Claim 1 recites the recitation “supplying power to raise a temperature” in step 3 which is indefinite because it is unclear to the examiner if “a temperature” is referring to the temperature of the melted steel, of the electrode, of the slag, or of something else.  The examiner interprets the instant claim to be met by supplying power to the electrode to raise a temperature of the steel absent a specific indication to the contrary because one of ordinary skill in the art would recognize that the steel’s temperature is what needs to be controlled because the processing method is focused on the steel.
Claim 1 recites the limitation of “the temperature is measured after blowing the argon” in step 3 which is indefinite because it is unclear to the examiner if the term “the temperature” is referring to the temperature of the steel, the temperature of the electrode, the temperature of the slag, or something else.  The examiner interprets the instant claim to be met by the temperature of the steel absent a specific indication to the contrary because the steel’s temperature is what needs to be controlled because the processing method is focused on the steel.
Claim 1 recites the limitations of “blowing argon into the melted steel when supplying power at an argon blowing flow rate of 100 NL/min to 400 NL/min, and blowing the argon for 4 min to 10 min, wherein the argon blowing flow rate ranges from 100 NL/min to 450 NL/min” and “the argon blowing flow rate ranges from 100 NL/min to 400 NL/min during sampling” in step 3 which is indefinite because it is unclear to the examiner if power cannot be supplied and sampling cannot be performed during desulfurization, or if both power can be supplied and/or sampling performed while desulfurization occurs then it is further unclear if the upper limit of the argon blowing flow rate is 400 NL/min, 450 NL/min, or something else.  The examiner interprets the instant claim to be met by the argon flow rate upper limit being 450 NL/min if desulfurization occurs while the power is being supplied and/or sampling is performed absent a specific indication to the contrary based on broadest reasonable interpretation.
Claim 1 recites the limitation “measuring a clearance height, a slag thickness and a temperature of the steel ladle, wherein a clearance of the steel ladle is controlled to range from 300 mm to 700 mm” in step 4 which is indefinite because it is unclear to the examiner if the term “a clearance” is synonymous with “a clearance height” or if the terms have different meanings.  The examiner interprets “a clearance” to refer to a clearance in any direction for the steel ladle absent a specific indication to the contrary based on broadest reasonable interpretation.
Claim 1 recites the limitation “removing a layer of coat on the surface of the slab” in step 5 which is indefinite because it is unclear to the examiner what a “layer of coat” is, for example if it means oxidation that occurs after casting, a coating of mould flux stuck to the slab, a coat formed from the cooling process such as if cooling with water, or a different coating.  The examiner interprets the instant claim to be met by the removal of any type of coat absent a specific indication to the contrary.
Claim 1 recites the limitation “putting in a mould for electromagnetic stirring during the continuous casting” in step 5 which is indefinite because it is unclear to the examiner if the applicant is positively reciting a step of electromagnetic stirring.  The examiner interprets the instant claim to be met by pouring the steel into a mould with or without electromagnetic stirring being performed absent a specific indication to the contrary based on broadest reasonable interpretation.
Claim 1 recites the limitation “appropriately increasing a pass reduction rate according to a rolling capacity” in step 8 which is indefinite because it is unclear to the examiner what the term “according to a rolling capacity means” and it is further unclear if this limitation is referring to rough rolling, finish rolling, or both.  The examiner interprets the instant claim to be met if the last 3 passes of rough rolling result in at least 50% total reduction and the last pass of finish rolling resulting in no more than 12% reduction absent a specific indication to the contrary because the final pass reduction rates are what the pass reduction rates would be increasing to.
Claim 1 recites the limitation “after cooling the temperature” in step 14 which is indefinite because it is unclear to the examiner if “the temperature” is referring to the temperature of the steel plate and it is further unclear if the step of cooling the temperature is the same as the quenching in step 13 or a different process.  The examiner interprets the temperature to refer to the temperature of the steel plate and the cooling to be the same as the quenching of step 13 absent a specific indication to the contrary because this step takes place immediately after step 13 which involved heating and quenching the steel plate.
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the recitation “same steel grades cannot be smelt in first six furnaces of the converter before new blowing-in and first two furnaces after patching” which is indefinite because it is unclear to the examiner what is meant by “first six furnaces” or “first two furnaces” as a converter is a single furnace.  It is unclear if the term “furnaces” means that the claim only limits the process if a steel foundry has at least six furnaces, if the term “furnace” is meant to refer to every time steel is processed in the converter, if during the processing of steel if the steel is meant to go through six different furnaces, or if there is another meaning.  The examiner interprets the claim to be met by either the use of six different furnaces with a single heat of steel or the use of 6 different heats of steel in a single furnace absent a specific indication to the contrary based on broadest reasonable interpretation.
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 includes the recitation “wherein an addition amount of the composite deoxidizer and an addition amount of the metal aluminum block are determined according to a dissolved oxygen content at an end point of the melted steel and a target oxygen content after primary deoxidization” is indefinite because it is unclear to the examiner what the term “according to” means, if the addition of composite deoxidizer and aluminum block are optional steps and an oxygen content of 3 ppm can be achieved through the deoxidization of step 4 in claim 1, or if there is a specific oxygen amount required during step 2 and if so it is unclear to the examiner how much of the composite deoxidizer and aluminum block are required to reach the necessary oxygen amount and further it is unclear if both the composite deoxidizer and aluminum block must be added and if so in what ratios or if just one of the composite deoxidizer or aluminum block are required.  The examiner interprets the limitation to not require the addition of composite deoxidizer or aluminum block during step 2 absent a specific indication to the contrary because the only target oxygen content disclosed is the amount of step 4 which involves another deoxidization step.
Claim 5 includes the recitation “feeding the aluminum wire into the melted steel according to the oxygen content of the melted steel” which is indefinite because it is unclear to the examiner what the term “according to” means, if the addition of aluminum wire is an optional step and an oxygen content of 3 ppm can be achieved through the deoxidization of step 4 in claim 1, or if there is a specific oxygen amount required during step 2 and if so it is unclear to the examiner how much of the aluminum wire is required to reach the necessary oxygen content.  The examiner interprets the limitation to not require the addition of aluminum wire during step 2 absent a specific indication to the contrary because the only target oxygen content disclosed is the amount of step 4 which involves another deoxidization step.  
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 and 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not explicitly teach or suggest at least wherein melted steel is fed to an LF refining station, stirring the melted steel by argon at a flow rate of 300-800 NL/min for 1-2 min, inserting a graphite electrode into the melted steel, applying power and changing the argon flow rate to 100-400 NL/min, blowing at 100-450 NL/min during desulfurization and 100-400 NL/min during sampling, blowing for 4-10 min, with an argon blowing pressure of 1.2-1.8 MPa, adding slagging materials, creating a slag with an alkalinity of 1.3-2.8 and a composition where FeO+MnO<2.0% wherein at the end of LF refining the steel contains no more than 0.008% S; as recited in independent claim 1 step 3.
The closest prior art of record is: Hu et al. (CN 101254527 A).  Hu et al. discloses a method of stirring molten steel for 1-2 min with an argon gas flow rate of 500-600 NL/min, when power is applied the argon gas flow is changed to 200-300 NL/min, increased to 300-400 NL/min during desulfurization, with an argon pressure not exceeding 0.8 MPa, blown for over 6 minutes, resulting in a slag alkalinity of 1.9-2.2, and FeO+MnO<1.0% and [S]≤0.008%.  Hu et al. gives overlapping flow rates, sulfur results, slag results, and blow times however the Hu et al. discloses the use of a much lower pressure than instantly claimed and expressly teaches against pressures of above 0.8 MPa as stated above.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
Applicant argues that after slab continuous casting there is a thick iron oxide layer of 0.5-1 mm remaining on the surface of the slab and so the removal of a layer of coat on the surface of the slab is clear for a person skilled in the art.  The examiner cannot concur.  It is noted that arguments of the counsel cannot take place of evidence in the record.  See MPEP 2145(I).  Regarding applicant’s submission that one skilled in the art would recognize that there would be a thick iron oxide layer of 0.5-1 mm remaining on the surface of the slab, absent evidence that a thick iron oxide layer of 0.5-1 mm is well known in the art the examiner cannot concur.  The examiner notes that the instant specification does not specify any specific type of coat that is to be removed.
Applicant argues that because refractory materials of the furnaces before new blowing-in and after patching contain high concentration of impurities which may enter the melted steel in the first 6 furnaces of the new furnaces and the first 2 furnaces after patching and so the recitation “same steel grades cannot be smelt in first six furnaces of the converter before new blowing-in and first two furnaces after patching” is definite and used to define the furnaces.  The examiner cannot concur.  The examiner notes that this argument does not address the issue presented by the rejection, the issue being that it is unclear what is meant by the “first six furnaces” or “first two furnaces” as a converter involves a single furnace.  It is unclear if the applicant is saying the converter comprises multiple furnaces, if furnaces are swapped at the converter, if the term “furnace” is being used as an equivalent to “blow” or “heat” to refer to the first six or two uses of a furnace, or if a different meaning is intended.  The examiner notes that if new blowing-in or patching is performed on a convertor, which is a furnace, the impurities would reasonably be expected to carry over for the next few heats of steel that are processed in that furnace.  The examiner further notes that the new blowing-in or patching or a single furnace should not affect 2 or 6 furnaces unless a single steel heat is transferred between multiple furnaces.  This leads to the examiner being unclear as to how the term “furnace” is being used, if it is meant to refer to a single “blow” or heat” or “use” of a convertor as opposed to “furnace” being synonymous with “convertor” or if the steel is being transferred between 6 different furnaces or if anytime new blowing in is performed the process is performed on 6 different furnaces and patching performed on 2 different furnaces or if there is another meaning.
Applicant’s arguments, see pages 8-9, filed 04/26/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 over the recitation of the term “stinger” has been withdrawn.   
Applicant’s arguments, see page 9, filed 04/26/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 over the recitation of the term “two-staged controlled rolling” has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734